Citation Nr: 1544824	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's vertigo is manifested by symptoms including intermittent episodes of dizziness and spinning sensations, but not staggering 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for vertigo have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in March 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for vertigo was established in an April 2001 rating decision.  The filed a claim for an increased rating in March 2010.

The Veteran's service connected vertigo has been rated 10 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 6204.  Under this code, a 10 percent evaluation is warranted for peripheral vestibular disorders with occasional dizziness.  A 30 percent rating will be assigned for dizziness and occasional staggering.  A note to Diagnostic Code 6204 explains that objective findings supporting the diagnosis     of vestibular disequilibrium are required before a compensable evaluation can be assigned under Diagnostic Code 6204. 

The Veteran underwent two VA examinations during the appeal period.  During the July 2010 examination, the Veteran described onset of vertigo in the early 1970s.  Since then, the Veteran stated that he experienced vertiginous episodes once a month.  He stated that the last time it occurred had been about two weeks before  the VA examination.  In that instance, the Veteran was sitting in his car at work.  He was dizzy for about 5 minutes.  The Veteran was taking meclizine about once per week; he stated that the medication did help.  He also reported that the periods of vertigo were becoming more frequent (up to two times per week to once a month), but he attributed that to not taking the meclizine as often as before on the advice of his doctor.  

Physical examination revealed the Veteran was well appearing and in no acute distress.  There was no nystagmus, extraocular movements were intact, and there was a normal gait.  No abnormalities were noted on evaluation of the ears.  The examiner noted that a July 2003 MRI revealed no findings to explain the Veteran's vertigo and that vestibular testing in September 2009 was normal, with no evidence of central or peripheral vestibular pathology.  The VA examiner diagnosed vertigo of unknown etiology due to the Veteran's consistent history of long standing vertigo without any central or peripheral abnormalities to account for it.  She stated that when the attacks occur the Veteran is temporarily disabled and requires time until the vertigo passes.  The Veteran is affected by the episodes at work because he needs to take a temporary break from his job, but is not affected between vertigo episodes.  

During his April 2014 VA examination, the Veteran complained of intermittent dizziness occurring with sudden rotational movements of his head or body.  He described these episodes as a "spinning" of the room with double vision and occasional blackening of vision.  These symptoms last for a few minutes (up to 10).  He said that the episodes vary in frequency from twice a week to twice a month.  He denied any increase in severity or frequency of the episodes over the last 20 to 30 years.  He stated that he is able to work as the symptoms occur infrequently and do not last long.  The Veteran did not describe any staggering during episodes.  

Physical examination revealed normal examination of the ears.  The Veteran's    gait was normal as was limb coordination test.  Romberg test was normal and Dix Hallpike test for vertigo was normal, with no vertigo or nystagmus during testing.  The examiner noted the Veteran did not suffer from any signs or symptoms of Meniere's syndrome, or chronic ear infections, inflammation, or cholestreatoma.  The examiner referenced the 2003 MRI and the 2009 EMG, and determined that the Veteran's diagnosis of benign paroxysmal positional vertigo was still correct.  The examiner described the impact of the Veteran's symptoms as him being temporarily disabled by dizziness or vertigo and that while having an episode is unable to work, but that the episodes occur infrequently and last less than one minute.

The Veteran's VA treatment records during the appeal period support the conclusions of the VA examiners.  A September 2009 audiology clinic note confirms the Veteran's longstanding history of positional vertigo, and describes   the Veteran's symptoms as vertigo and nausea every week lasting 4-5 seconds with head movement, however not all the time.  These symptoms sometimes included double vision.  The Veteran wanted a new prescription for meclizine.  During an April 2010 audiology consult, the Veteran described experiencing episodic vertigo 2 to 3 times per month, lasting 1 to 2 minutes.  This time the Veteran stated that the episodes occur spontaneously, not as a result of his movement.  But he also said that there had not been any worsening or change in his symptoms.  Then in July 2011, the Veteran received a VA audiology evaluation, in which he stated that his dizziness was stable and he was taking the meclizine as needed.  There was no mention in any of these medical records of the Veteran experiencing staggering episodes.  

Upon review of the record, the Board finds that a higher rating is not warranted.  The VA examination reports and the VA medical records indicate that his disability has been manifested by complaints of occasional dizziness, spinning sensation, nausea, and occasional double vision.  The only reference in the record to staggering was the Veteran's statement on his March 2014 substantive appeal.  However, this statement is not supported by the medical evidence of record, which shows normal gait on VA examinations and no mention at the time of examination or during treatment of staggering.  The Board concludes that the medical findings on VA examination are of greater probative value that the reports of the Veteran regarding the severity of his symptoms.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board notes that there is no schedular provision that is better suited to       rating the service-connected vertigo than Diagnostic Code 6204.  The Board has considered whether a higher rating would be warranted under Diagnostic Code 6205, which evaluates Meniere's syndrome; however, the Veteran has not been diagnosed with that disability and the VA examiners have noted that the Veteran does not suffer from that disability.  Accordingly, a rating under Diagnostic Code 6205 is not warranted.  38 C.F.R. § 4.87.  

In sum, the Board finds preponderance of the competent and probative evidence more nearly approximates the criteria for a 10 percent evaluation, and an increased rating is denied.
 
The Board has considered whether the Veteran's benign proximal vertigo presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  To the extent the Veteran reports symptoms not contemplated by the rating schedule, the evidence does not reflect the Veteran has been hospitalized for his vertigo, and the interference with employment is infrequent and resolves within a few minutes.  Thus, such interference does not    rise to the level of marked interference with employment.  Accordingly, referral for extraschedular consideration is not warranted.


As a final matter, the Board acknowledges that in Rice v. Shinseki, 22Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the record shows that the Veteran has been employed during the course of the claim, and is unable to perform his duties only during the very brief and infrequent episodes of vertigo, which occur a few times a month and last for a few minutes at most.  The Veteran does not contend that he is unemployable due to his vertigo, nor does the record reflect such.  The Board accordingly finds that a claim  for TDIU is not raised by the record, no further action pursuant to Rice is necessary.
 
In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, to that extent the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for vertigo is denied



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


